DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al (2004/0260348) in view of Meyer (20150051660), Yu et al (2005/0137631), or Pastore et al (8019416).  
Bakken discloses sensing inactivity/sedimentary lifestyle by sensing the heart rate (e.g. paras. 66, 1, 39, etc.) to produce a first stimulation signal at a level above resting (e.g. para. 89, figure 11B, etc.) and then produce a second higher stimulation signal during a second time period at 100 bpm (e.g. para. 89, figure 11B, etc.) which is based on gender (e.g. para. 70, etc.) where the signal is stopped based on activity (e.g. para. 74, etc.).  For claims 6, 7, 19, and 20, Bakken discloses that the system and method can perform the increased stimulation every 5 days or twice a day (e.g. paras. 80, 62, etc., and therefore the second signal is not produced within 6 hours).  For claims 14-16, Bakken is able to meet the intended use recitations presented in these claims as his system can be used in subjects with the claimed medical conditions (note that no positive method step recitation has been recited for implanting the device in a particular patient).  For claims 5, 12, and 21, note that the claim is an open-ended comprising claim and does not preclude the use of additional pacing and time periods for the stimulation.  Since Bakken does increase from a resting rate, through 90 bpm to less than 100 during a time period, then can hold steady at a higher rate, such as 120 bpm for a second time period (e.g. para. 71, etc.), Bakken meets the limitations of claims 5, 12, and 21.
Bakken discloses using his system on a patient who is sedentary, but does not disclose a motion sensor to detect a current inactivity/sedentary condition in order to begin the increased stimulation, and in the alternative, to stop the increased stimulation when the patient is currently active.  Meyer (e.g. para. 31, 27, 20, etc.), Yu (e.g. paras. 25, 26, RCT therapy, etc.), or Pastore (e.g. col. 12, lines 40-41, col. 4, lines 66-67, etc.) all disclose that it is known to detect a current inactivity/sedentary/resting condition to begin the increased stimulation to better condition the heart to improve overall cardiac health and output of a patient/inactive patient and to stop the increased stimulation when the patient is active.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified or substituted the detection of inactivity in Bakken, with the motion sensor to detect a current inactivity/sedentary/resting condition to begin the increased stimulation and stop the increased stimulation during current activity, as taught by Pastore, Meyer, or Yu, since it would provide the predictable results of delivering increased stimulation when the patient is inactive to improve overall cardiac health and output of the patient/inactive patient and to stop the stimulation when the patient is again active.  

In the alternative, claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken in view of Meyer, Yu, or Pastore (i.e. “modified Bakken”) and further in view of Meyer (20150051660).  In regards to where the system and method should be implanted into a specific patient, Meyer discloses the use of his system and method for a subject not otherwise indicated for a currently accepted treatment with a pacemaker, is obese, or the subject has high blood pressure and/or heart failure as those patients are inactive and/or require better heart function.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed  to have modified the system and method as taught by modified Bakken, with the use of the system for a subject not otherwise indicated for a currently accepted treatment with a pacemaker, is obese, or the subject has high blood pressure and/or heart failure, as taught by Meyer, since it would provide the predictable results of improving the cardiac health of patients who have heart disease.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bakken et al.  Modified Bakken discloses the use of different time periods to deliver stimulation (e.g. figure 11B, para. 89, etc.) and that the stimulation can be changed based on the patient, age, sex, etc. (e.g. paras. 70, 73, etc.), but does not specifically disclose the first time period being between 2-10 minutes, such as 5 minutes, and the second time period being 30-120 minutes, such as 60 minutes.  Modified Bakken provides a clear suggestion that the time of stimulation of the two periods can be modified.  The determination of the most appropriate time for stimulation of the two periods, such as the first time period being between 2-10 minutes, such as 5 minutes, and the second time period being 30-120 minutes, such as 60 minutes by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.  In addition it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to modify the time of stimulation to fit the patient’s needs, age, sex, etc. as taught by modified Bakken, with the first time period being between 2-10 minutes, such as 5 minutes, and the second time period being 30-120 minutes, such as 60 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/28/2021